JUDGMENT ENTRY.
This appeal is considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, and this Judgment Entry shall not be considered an Opinion of the Court pursuant to S.Ct.R.Rep.Op. 3(A).
Defendant-appellant Robert Hammonds's assignment of error, in which he contends that the trial court erred in denying his oral motion to dismiss the single, carrying-a-concealed-weapon count of the indictment, is overruled on the authority of Klein v.Leis, 99 Ohio St.3d 537, 2003-Ohio-4779, 795 N.E.2d 633, paragraph one of the syllabus, as R.C. 2923.12 does not unconstitutionally infringe upon the right to bear arms.
Therefore, the judgment of the trial court is affirmed.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
Hildebrandt, P.J., Gorman and Painter, JJ.